This conviction was for violating the local option law.
Two of the questions suggested in the motion for new trial are the same as in causes Nos. 82 and 83 this day decided. An additional ground is relied upon, to wit: that the evidence is not sufficient to justify the conviction. The facts introduced on the part of the State was through the witnesses Roberts and Gholston. Roberts testified that Gholston gave him $1 with which to buy some *Page 639 
whisky; that he took the dollar and went to appellant's barbershop, in Alvord, Wise County, and bought a pint of whisky, for which he paid him fifty cents; that appellant went into his bathroom, connected with the barbershop, and got the pint of whisky and delivered it to the witness. Gholston testified to giving witness Roberts the dollar with which to purchase a bottle of whisky and that Roberts brought it back to him and they drank it. We think this testimony is sufficient to make out a case and the judgment is affirmed.
Affirmed.
McCord, Judge, not sitting.